 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    ANTOINE DESHAWN BARNES,                           Case No. 1:21-cv-01078-BAM (PC)
 9                       Plaintiff,                     ORDER TO SUBMIT APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS OR PAY
10           v.                                         FILING FEE WITHIN 45 DAYS
11    SUPREME COURT JUDGES, et al.,                     FORTY-FIVE (45) DAY DEADLINE
12                       Defendants.
13

14          Plaintiff Antoine Deshawn Barnes (“Plaintiff”) is a state prisoner proceeding pro se in this

15   civil rights action under 42 U.S.C. § 1983. Plaintiff has not paid the $402.00 filing fee or

16   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

17          Accordingly, IT IS HEREBY ORDERED that:

18          Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

20   pay the $402.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.
     IT IS SO ORDERED.
23

24      Dated:     July 14, 2021                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
